UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
DAVID POSCHMANN,

Plaintiff,
Vv. CASE No.: 6:20-cv-1512-Orl-37EJIK

EXECUTIVE GARDEN
TITUSVILLE HOTEL, LLC,

Defendant.
/

ANSWERS TO COURT’S INTERROGATORIES - ADA TITLE Ill
L, David Poschmann, declare under penalty of perjury under the laws of the United States
of America, that the foregoing is true and correct:

Residence Address.

ANSWER: 1945 SE Carvalho Street, Port St. Lucie, Florida 34983.
Name of current employer and place of employment.

ANSWER: None.
Date(s) and time(s) that you visited the facility.

ANSWER: I visited the online reservation system (described in paragraph 4 of my

Complaint) for the Executive Garden Titusville Hotel on or about August 8, 2020. I don't
recall the time of day.

Purpose of your visit(s) and duration of your stay(s).

ANSWER: I visited the online reservation system (described in paragraph 4 of my
Complaint) for the Executive Garden Titusville Hotel to test the online reservation
system for its compliance with the requirements of 28 C.F.R. Section 36.302(e) and to
try to book an accessible guest room. I was on the site for approximately 7-10 minutes.

4a. 1) What is the proximity of the business to the plaintiff's home/place of
employment?

ANSWER: Approximately 106 miles.
2) Describe the plaintiff's past patronage of defendant’s business
ANSWER: None
3) Describe the definiteness of the plaintiff's plans to return

ANSWER: At this point, not knowing whether the hotel is accessible to me, [have no
definite plans to visit the hotel but I will revisit the online reservation system within 30
days to determine whether I can use the hotel and to test the online reservation system for
compliance with 28 CFR Section 36.302 (e)(1).

3. Did anyone else accompany you? If so, who?
ANSWER: No.
6. Describe the nature of your disability.
ANSWER: My right leg has been amputated above the knee.

7. Specifically list each of the architectural barriers which you personally observed or
experienced at this facility.

ANSWER: The issue in my Complaint is with the online hotel room reservation system
for the Executive Garden Titusville and not with architectural barriers. Specifically, the
online hotel room reservation system for the Executive Garden Titusville Hotel does not
‘permitone to make a reservation for an accessible hotel room.and it does not identify or
deseribe accessible features at the hotel, including in the hotel rooms; once the online
reservation system permits the reserving of an accessible hotel room, which it does not
now do: the hotel room must be held until all other rooms of that type have been rented.
and the accessible room is the only remaining room of that type, the reserved accessible
‘room must be removed from all reservations systems, and the accessible hotel room
reserved through the online reservation system must be held for the reserving customer.

8. Did you take.notes or make a contemporaneous record of these barriers? If so, attach a
copy to these Answers.
ANSWER: No.

9. Please list any other Title II] cases in which you have been a party in this District.
ANSWER: See attached.

  

David Poschmann

BO
9/9/2020 Electronic Case Filing | U.S. District Court - Middle District of Florida-Query

Select A Case

David Poschmann is a plaintiff in 56 cases.

9-1O.¢ey. - ~
ARE SEC Poschmann v. First Central Investment Corp. filed 05/24/19 closed 10/15/19

A DOSES Poschmann v. Winyah, LLC filed 05/28/19 closed 07/10/19

ON ES Poschmann v. Fountain TN, LLC filed 05/30/19 closed 12/04/19

AB OASPC Foschmann v. Sanibel Captiva Beach Resorts, LLC filed 05/31/19 closed 09/05/19

ASD TE-SEC- Poschmann v, SK FMB Group, LLC filed 06/06/19 closed 07/11/19

SSE IES Poschmann v. Naples Garden Inn, LLC filed 06/09/19 closed 09/05/19

 

Sex DO-SPC Poschmann v. Shri Hanuman Hospitality, LLC filed 06/14/19 closed 07/12/19

A UUMSSGIES: _Poschmann v. River's Edge Motel, Inc. filed 06/25/19 closed 09/30/19

2:19-cv-00445-SPC-

MRM Poschmann v. Estancia US, LLC filed 06/27/19 closed 11/04/19
One OOeOS IES Poschmann v, Marco Beach Vacation Suites, LLC filed 07/05/19 closed 07/31/19

AED AIES- Poschmann v. Everglades Hospitality Resorts, LLC filed 07/10/19 closed 09/30/19

 

Ae DOSES” Poschmann v. Jay Varahi Motel, LLC filed 07/17/19 closed 08/26/19

2:20-cv-00039-JES- Poschmann v. Messick filed 01/17/20 closed 03/17/20

https://ecf.fimd.uscourts.gov/cgi-bin/iquery.pl? 18393680581 6329-L._1_0-1 1/5
9/9/2020

NPM

2:20-cv-00368-JLB-
MRM

2:20-cv-00595-JLB-
MRM

-cv-01317-MMH-

3:1]

PX lo

JRE

3:19-cv-01334-BJD-
PDB

3:20-cv-00537-BID-
JBT

3:20-cv-008 18-TIC-
IRK.

PDB

5:20-cv-002 16-JSM-
PRL

3:20-cv-00227-JSM-
PRL

§:20-cv-00253-ISM-
PRL

6:19-cv-01944-JA-
LRH

6:19-cv-01951-RBD-
LRH

6:19-cv-01969-PGB-
LRH

6:19-cv-02078-CEM-
GJik.

Electronic Case Filing | U.S. District Court - Middle District of Florida-Query

Poschmann v. Chokoloskee Island Park, LLC

Poschmann v. Basil Castrovinci Associates Of
Florida, LLC

Poschmann v. Oceanside Cottages, LLC

Poschmann v. Mr & Mrs H Enterprises, Inc.

Poschmann v. North Florida Resort, Inc.

Poschmann v. Hammock Beach Acquisition Group,
LLC

Poschmann v. Casa Marina Hotel and Restaurant,
Inc.

Poschmann v. Fisherman's Cove Golf & R.V.
Resort, Inc.

Poschmann v. Unified Enterprises, LLC

Poschmann v. Mill Dam MHP, LLC

Poschmann v. Madisonville Enterprises, LLC

Poschmann v. Castle By The Beach, LLC

Poschmann v. South Beach Inn, LLC

Poschmann v. TBHC, Inc.

hitps://ecf.fimd.uscourts.gov/cgi-bin/iquery.p!?183936805816329-L_1_0-1

filed 05/21/20

filed 08/17/20

filed 11/12/19

filed 11/15/19

filed 05/29/20

filed 07/22/20

filed 07/31/20

filed 05/13/20

filed 05/22/20

filed 06/04/20

filed 10/10/19

filed 10/11/19

filed 10/16/19

filed 10/29/19

closed 08/06/20

closed 02/07/20

closed 01/08/20

closed 07/27/20

closed 07/08/20

closed 07/01/20

closed 11/07/19

closed 01/16/20

closed 01/15/20

closed 12/13/19

2/5
9/9/2020

6:19-cv-02123-ACC-
DCI

6:19-cv-022 10-RBD-
EJ

6:19-cv-02256-JA-
LRH

6:1 9-cv-02262-WWB-

LRH

6:19-cv-02331-RBD-
GJK

6:20-cv-01099-CEM-

6:20-cv-01100-WWB-
DCI

6:20-cv-01373-CEM-
GJK

6:20-cv-01508-PGB-
GJis.

6:20-cv-01512-RBD-
EJK

6:20-cv-01541-RBD-
DCI

6:20-cv-01549-WWB-

LRH

6:20-cv-01552-RBD-
LRH

8:19-cv-01278-MSS-

JS

A he

|

Electronic Case Filing | U.S. District Court - Middle District of Florida-Query

Poschmann v. Carlton USA, Inc.

Poschmann v. Riverview Hotel, LLC

Poschmann v. Daytona Cove, LLC

Poschmann v. Petrenko

Poschmann v. Servant Hotels, LLC et al

Poschmann v. Lakeside Operating Partnership, L.P.

Poschmann v. Asia Investment Group II, LLC

Poschmann v. Beach Quarters Resort, LLC

Poschmann v. Seashell Suites, Inc.

Poschmann v. Executive Garden Titusville Hotel,
LLC

Poschmann v. Timescape Resorts, LLC

Poschmann v. Windemere By The Sea, LLC

Poschmann v. Ravina, Inc.

Poschmann v. Klasing & Klasing, LLC

hitps://ecf.fimd.uscourts.gov/cgi-bin/iquery.pl? 18393680581 6329-L_1_0-1

filed 11/06/19

filed 11/20/19

filed 11/27/19

filed 11/29/19

filed 12/11/19

filed 06/22/20

filed 06/22/20

filed 07/31/20

filed 08/19/20

filed 08/20/20

filed 08/25/20

filed 08/26/20

filed 08/26/20

filed 05/24/19

closed 01/09/20

closed 02/10/20

closed 01/27/20

closed 02/10/20

closed 02/18/20

closed 07/22/20

closed 06/13/19

3/5
9/9/2020

8:19-cv-02723-JSM-
CPT

8:19-cv-02890-CEH-
S

8:19-cv-02931-JSM-
CPT

8:19-cv-03059-SCB-
CPT
ISS

8:20-cv-00129-VMC-

SPE

8:20-cv-00248-CEH-
AEP

$:20-cv-00303-MSS-
CPT

$:20-cv-003 12-CEH-
AEP

8:20-cv-00411-MSS-
CPT

8:20-cv-01380-CEH-
SPF

8:20-cv-01773-TPB-
CPT

8:20-cv-01805-VMC
AEP

8:20-cv-01806-JSM-
AAS

§:20-cv-01900-JSM-

Electronic Case Filing | U.S. District Court - Middle District of Florida-Query

Poschmann v. Ramshiva Hotels, LLC

Poschmann v. Tri Star Properties, LLC

Poschmann v. Alastair

Poschmann v. The Diplomat Association, Inc.

Poschmann v. Island Resort, LLC

Poschmann v. Pride Enterprises, LLP

Poschmann v. Robert Cius, PA

Poschmann v. Salamander Innisbrook, LLC

Poschmann v. Taylor Arcade, Inc.

Poschmann v. U And M Property Management 2,
LLC

Poschmann v. Miramar Resort St. Pete, LLC

Poschmann v. Sunshine Cozy Cottages, LLC

Poschmann v. Charmi, LLC

Poschmann v. Manasota Beach Club, Inc.

Poschmann v. Shree Varahi Motel, Inc.

hitps://eci fimd.uscourts.gov/cgi-bin/iquery.p!?183936805816329-L_ 1_0-1

filed 10/31/19

filed 11/22/19

filed 11/26/19

filed 12/12/19

filed 01/06/20

filed 01/16/20

filed 01/31/20

filed 02/07/20

filed 02/10/20

filed 02/21/20

filed 06/15/20

filed 07/31/20

filed 08/04/20

filed 08/04/20

filed 08/17/20

closed 02/03/20

closed 01/31/20

closed 02/25/20

closed 05/20/20

closed 03/04/20

closed 03/03/20

closed 06/23/20

closed 03/31/20

closed 04/22/20

closed 07/21/20

4/5
9/9/2020
AAS

Electronic Case Filing | U.S. District Court - Middle District of Florida-Query

 

 

 

 

PACER Service Center

 

 

Transaction Receipt

09/09/2020 13:21:23

 

 

 

 

 

 

 

 

 

 

PACER | [Isarkint23:2726093:0 Cle" ag
Login: Cede:

tga ie. Search |Last Name: poschmann
Description: |Search Criteria: ||First Name: david
Bilable 3 Cost: [|0.30
Pages:

 

 

 

 

 

 

 

 

hitps://ecf.flmd.uscourts.gov/cgi-binfiquery.pl? 1839368058 1 6329-L_1_0-1

5/5
